Citation Nr: 1802980	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  12-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an aortic valve disorder.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1962 until June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of service connection for heart disease was before the Board in June 2014 and December 2016 and was remanded for further development. The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran's entitlement service connection for an aortic valve disorder was remanded by the Board in December 2016 for a VA medical opinion. In July 2017, the VA examiner opined that it is less likely than not that the Veteran's aortic valve disorder was aggravated by his service-connected disabilities; was caused by his service-connected disabilities; or related to the Veteran's active military service. In reaching the medical conclusions, the examiner simply explained that the Veteran's aortic valve disorder is an independent disorder.

The Board finds the July 2017 VA medical opinion to be inadequate. Here, the July 2017 medical opinion lacks a reasoned rationale explaining the medical opinions provided. A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a medical examination and opinion provided after the claims folder is reviewed is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for aortic valve disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's aortic valve disorder is related to, or aggravated by, his military service. 

b.) Whether it is at least as likely as not that the Veteran's aortic valve disorder is caused or aggravated (worsened beyond normal progression) by his service-connected disabilities to include, myocardial infarction, hypertensive heart disease, hypertension, and diabetes. [If aortic valve disorder is found to have been aggravated by any of his service-connected disabilities, the examiner should quantify the approximate degree of aggravation].

Any opinion should include a complete rationale. The examiner should consider the entire claims.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




